IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,297-01


EX PARTE MARLON DONNELL MONROE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9972639-JP IN THE 203RD DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to imprisonment for life. The Fifth Court of Appeals affirmed his conviction. Monroe
v. State, No. 05-01-00150-CR (Tex. App.-Dallas Dec. 6, 2001, no pet.).
 On December 1, 2010, the trial court signed an order designating issues. The habeas record
has been forwarded to this Court prematurely. We remand this application to Dallas County to allow
the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of
law.
 This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 30 days of the date of this order. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 60 days of the date of this order. No extensions shall be granted. 

Filed: March 28, 2012
Do not publish